Citation Nr: 0825229	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a lacerated left hand with 
damage to the cutaneous nerves and decreased grip strength.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1980 to June 1981.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an evaluation in excess 
of 10 percent for service-connected injury, left hand.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted by the veteran's representative in 
February 2008, the veteran contends that he is entitled to an 
evaluation in excess of 10 percent for his service-connected 
laceration based on a separate, compensable evaluation for 
the residual scar.  At the time of the VA examination 
conducted in April 2007, the veteran reported that palpation 
of the scar resulted in a "dead" sensation.  However, the 
examiner did not state whether a tender and painful "slight 
bump or nodule along the scar" which was noted at the March 
2005 VA examination remained or had resolved.  Specific 
description of the scar, and whether there is any tender or 
painful area, is required.

In addition, the veteran stated, during his April 2007 VA 
examination, that he was unable to perform a job which 
required lifting windows because the scar was painful during 
lifting and carrying in the left hand.  Objective evaluation 
of the veteran's complaint of pain with heavy use should be 
requested.  The examiner did not state whether the scar 
limited the veteran's motion, or resulted in any other 
symptoms of disability not encompassed in the evaluation 
under DC 8516.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Further factual development of the medical evidence is 
required.

The Board notes that the current 10 percent disability 
evaluation for the veteran's left hand injury disability is 
assigned under 38 C.F.R. § 4.73, Diagnostic Code (DC) 8516.  
DC 8516 is used to evaluate disability of the ulnar nerve.  
The clinical evidence establishes that the veteran's injury 
in this case is to the median nerve.  More significantly, the 
examiners who conducted the recent VA examinations did not 
address the rating criteria for ulnar or median nerve 
disability described in the Schedule for Rating Disabilities 
(38 C.F.R. Part IV) (hand inclined to the ulnar side, index 
and middle fingers more extended than normally, atrophy of 
the muscles of the thenar eminence, pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, defective 
opposition and abduction of the thumb at right angles to 
palm, pain with trophic disturbances (DC 8515), or, flexor 
contraction of ring and  little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences, 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct thumb; flexion of 
wrist weakened (DC 8516).  Further factual development of the 
medical evidence is required.

The veteran has been granted service connection for 
disability characterized as "evaluation of residuals of 5 
cm. laceration, left hand, with damage to cutaneous nerves 
and decreased grip strength."  The clinical evidence makes 
it clear that the median nerve is affected, but does not rule 
out involvement of the cutaneous nerves.  The medical 
evidence should state whether there are objective symptoms of 
disability due to cutaneous nerve involvement that are 
distinguishable from symptoms of the median or ulnar nerve 
disability for which the veteran is evaluated.  If there are 
symptoms which are not included in the evaluation under the 
assigned diagnostic code, then the possibility of a separate 
compensable evaluation should be addressed.   

The veteran has particularly contended that he is unable to 
perform fine motor function with his left hand.  The 
examiners accepted the veteran's statement that he was unable 
to grasp and hold a cup of coffee with the left hand, but did 
not perform objective evaluation of the severity of loss of 
fine motor control in the left hand.

The veteran contends that his residuals of the service-
connected laceration are becoming more severe.  In 
particular, the veteran reported he was using a splint on his 
left hand.  The veteran did not indicate whether the splint 
was recommended by a VA provider, a private provider, or was 
not recommended by a medical provider.  There are no clinical 
records which describe use of a splint for the veteran's left 
hand.  The veteran should be asked to identify the provider 
who prescribed the splint.  If there are VA records, these 
should be obtained.  

The veteran contends that his service-connected left hand 
injury has affected his employment.  The VA examiner who 
conducted the April 2007 VA examination noted the veteran's 
report that the veteran ceased attempting substantially 
gainful employment as a result of his service-connected left 
hand disability.  The veteran's statement suggests that 
application of 38 C.F.R. § 3.321(b) regarding an 
extraschedular evaluation should be considered.  The February 
2008 supplemental statement of the case (SSOC) following the 
April 2007 VA examination does not reflect that the RO re-
considered applicability of referral for extraschedular 
evaluation.  The veteran should be asked to clarify whether 
he is seeking a total disability evaluation based on 
individual unemployability (TDIU).  

The Board also notes that there is some conflicting evidence 
as to whether the veteran is right-handed or left-handed.  
The claims file suggests that the veteran was left-handed, 
then attempted to become right-handed.  A medical 
determination as to whether the veteran is right-handed or is 
left handed should be requested.  If there is a medical 
determination that the veteran is properly left-handed, the 
veteran should be evaluated as for the major (dominant) upper 
extremity.  

Additionally, the Board notes that the Court's interpretation 
of the notice required under the Veterans Claims Assistance 
Act of 2000 (the VCAA) has changed since the veteran 
submitted the October 2003 claim underlying this appeal.  
Notice is addressed in the Remand paragraphs below.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence would 
substantiate his claim for an increased 
evaluation or a separate compensable 
evaluation for a scar.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), advise the 
veteran to submit evidence that his conditions 
have worsened, including the effect an 
increased worsening of the conditions have on 
employment and daily life.  The veteran should 
be advised that he may submit employment 
records, tax records, or other income or 
employment records to substantiate his 
contention that the service-connected 
disability has affected his employment and 
earnings.  Provide notice of the criteria 
necessary under the appropriate Diagnostic 
Codes to establish entitlement to an increased 
rating.  The RO/AMC should also ensure 
compliance with and advise the claimant of how 
disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In so doing, the RO/AMC should 
comply with any directives of the Veterans 
Benefits Administration.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

2.  Obtain records of the veteran's current VA 
medical treatment, including any records from 
October 2003 to the present that are relevant 
to use of a splint on the left hand or other 
treatment of the left hand.  If the veteran 
has received care for his left hand disability 
from a private provider since his submitted 
his October 2003 claim, the veteran should be 
afforded the opportunity to identify that 
provider or submit the private clinical 
records.  

3.  Afford the veteran examination of his 
service-connected left hand injury, including 
neurologic evaluation and scar examination.  
If the veteran uses a splint on his left hand, 
he should be asked to bring that splint with 
him to each VA examination of the left hand.  
Each examiner should be provided with a copy 
of the applicable rating criteria, including 
criteria for scar disability or for ulnar or 
median nerve disability.  Each examiner should 
be asked to address the applicable rating 
criteria in the written report of examination.  
Each examiner should conduct any necessary 
tests, as well as any other recommended 
examinations.  All clinical manifestations 
attributable to each residual should be 
reported in detail.  Each examining physician 
must review the veteran's claims file in 
conjunction with the examination.  Each 
examiner must indicate that review of the 
claims file was accomplished and the report 
must reference the pertinent historical 
clinical evidence of record.

(a)  The examiner who conducts examination of 
the scar should state in particular whether 
the scar is tender or painful, and should 
state whether there is a "slight bump or 
nodule along the scar" which is painful.  
Objective evaluation of the veteran's 
complaint of pain with heavy use should be 
requested.  The examiner should state whether 
the scar limits the veteran's motion.  The 
examiner should describe each effect the 
veteran's scar, left hand, would have on 
occupation or employment.  

(b)  The examiner who conducts neurologic 
examination of the veteran's left hand should 
describe all signs and symptoms of neurologic 
or nerve injury.  The examiner should state 
whether there are objective symptoms of 
cutaneous nerve involvement that are 
distinguishable from symptoms of median or 
ulnar nerve disability.  The examiner should 
provide objective evaluation of the severity 
of loss of fine motor control in the left 
hand.  The examiner should provide an 
objective evaluation of the veteran's 
complaint of pain with heavy use.  The 
examiner should describe each effect the 
veteran's service-connected left hand injury 
has on manual labor or employment as an 
electronics technician or similar employment.  
The examiner should provide a medical 
determination as to whether the veteran is 
right-handed or is left handed.  

Each examiner should fully explain the 
complete rationale for all opinions expressed.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

